Case: 14-12444   Date Filed: 10/20/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12444
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 5:14-cv-00212-TJC; 6:13-bk-10595-KSJ


In Re: VINCENT N. FARMER,

                                                                        Debtor.

________________________________

BANK OF AMERICA, N.A.,

                                                            Plaintiff-Appellant,

                                  versus

VINCENT N. FARMER,

                                                          Defendant-Appellee.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 20, 2014)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.
                   Case: 14-12444        Date Filed: 10/20/2014   Page: 2 of 3


PER CURIAM:

          Bank of America, N.A. (BOA) appeals the district court’s final order and

judgment affirming the bankruptcy court’s order granting debtor Vincent N.

Farmer’s motion to avoid BOA’s second mortgage lien in his Chapter 7

bankruptcy. Farmer has two mortgage liens on his house: the first has an

outstanding balance that exceeds the current value of the home, the second being

junior to the first. The second lien, held by BOA and at issue in this case, is

considered to be wholly “underwater” because the value of Farmer’s house does

not fully offset the first lien and will thus not reach the second lien. Farmer sought

to have BOA’s second lien voided under § 506(d) of the Bankruptcy Code, see 11

U.S.C. § 506(d), because this Court’s precedent holds that § 506(d) authorizes a

Chapter 7 debtor to “strip off,” i.e. remove in its entirety, a wholly underwater

junior lien. See McNeal v. GMAC Mortg., LLC, 735 F.3d 1263, 1264–66 (11th

Cir. 2012) (per curiam); Folendore v. SBA, 862 F.2d 1537, 1539 (11th Cir. 1989).

The bankruptcy court granted Farmer’s motion to strip off the junior lien, with

BOA reserving its right to seek appellate review of the decision. The district court

granted BOA’s motion for summary affirmance, noting BOA’s preserved right to

appeal, and BOA filed its appeal to this Court.1




1
    Farmer filed no answer brief in this appeal.
                                                   2
              Case: 14-12444      Date Filed: 10/20/2014   Page: 3 of 3


      BOA argues that the Supreme Court’s opinion in Dewsnup v. Timm, 502

U.S. 410 (1992), rejected our circuit’s interpretation of § 506(d) set forth in

Folendore, and that we should re-evaluate its holding. Yet, in McNeal we held that

Dewsnup has no application to Folendore because Dewsnup only prohibited the

“strip down” of partially secured mortgages. McNeal, 735 F.3d at 1265–66.

Unlike in Dewsnup, the junior liens at issue in Folendore and McNeal—and also in

this case—were wholly unsecured and subject instead to a “strip off.” Thus,

Dewsnup did not abrogate Folendore and we remain bound to follow our prior

precedent. See United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir.

2008).

      AFFIRMED.




                                           3